   CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 1 of 22



US v Michael Hari
CR 18-150(1) (DWF/HB)




                            Exhibit A
              CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 2 of 22
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                    forthe
                                                         Central District of Illinois

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )         Case No. 18-MJ-
    1    North 1900E Road, Paxton, Illinois, as further                )
                described in Attachment A.                             )
                                                                       )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prJWertJ/. to be, searched and giye its /qr:;atipn}:  ..      .                 .
  ~ee Attacnment A, whrcn 1s arcacned hereto and spec1f1cally incorporated herern by reference.


located in the             Central
                  - - - - - - - - District of                  Illinois
                                                            ------------          , there is now concealed (identify the
person or describe the property to be
  See Attachment B, which is attached hereto and specifically incorporated herein by reference.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 rrf evidence of a crime;
                 rrf contraband, fruits of crime, or other items illegally possessed;
                 ~ property '-'"'"J.'..l'"'-' for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                        Offense Description
        18 U.S.C. §§922(0), 844(i),                Possession of a machinegun, arson, attempted arson, using a destructive device
        924(c), & 1951                             during a crime of violence, and robbery affecting commerce


          The application is based on these facts:
        See affidavit of FBI Special Federal Officer Barbara Robbins


           ~ Continued on the attached sheet.
           0 Delayed notice of.       days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                       5~d-                  Applicant's signature

                                                                                 Barbara Robbins, FBI Special Federal Officer
                                                                                            Printed name and title

Sworn to before me and                   in my presence.


Date:            03/13/2018


City and state: Urbana, IL                                                       Eric I. Long, United States Magistrate Judge
                    -------------                                                              Printed name and title




                                                                                                                                00011431
    CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 3 of 22



                                        AFFIDAVIT

       I, Barbara Robbins, being duly sworn, depose and state:

                                        Introduction

       1.     I am a Detective Sergeant with the University of Illinois Police

Department and have been so for approximately 21 years. In addition, I have been

assigned as a Special Federal Officer to the Federal Bureau of Investigation (FBI), Joint

Terrorism Task Force QTTF) for the last 5 years. My duties with the FBI include

investigating domestic terrorism such as violent crimes and bombings within the

Continental United States. I maintain multiple duties with the Police Department as

well, including security detail for high level officials visiting the University. I have

extensive experience in executing search warrants, arrest warrants, interviews and

seizures of evidence.

       2.     I make this affidavit in support of an application for a search warrant for

the residence and garage located at 1     N. 1900E Road, Paxton, Illinois 60957 (see

Attachment A) for items described in Attachment B. This residence belongs to the

parents of MICAHAEL HARI, who along with JOE MORRIS, MICHAEL

MCWHORTER, and ELLIS " EJ" MACK, has been charged with possession of a

machinegun, in violation of 18 U.S.C. § 922(0). This affidavit is intended to show only

that there is sufficient probable cause for the requested warrant and does not set forth

all of my knowledge about this matter.




                                                                                            00011432
    CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 4 of 22




                                     Probable Cause

      3.      On August 5, 2017, an explosive device was thrown through the window

of the Dar Al Farooq Islamic Center (DAF), located at 8201 Park Avenue South,

Bloomington, Minnesota, at approximately 5:00 a.m. The device exploded while five

individuals were inside the building, causing extensive damage. Subsequent to the

explosion, FBI Minneapolis conducted an interview of a witness who was present

during the explosion. The witness stated he exited the front door of DAF Mosque after

prayer, and while walking to his vehicle, heard the noise of glass breaking. The witness

turned to look toward the noise and observed a man run from the exterior of DAF to a

dark-colored truck. The witness observed the truck depart the parking lot at a high rate

of speed. FBI Minneapolis collected video from DAF, which captured the exterior

parking lot. Shortly before the explosion, a dark truck is seen departing the parking lot'

of DAF Mosque.

       4.     On November 7, 2017, a secretary at the Women's Health Practice entered

the building located at 2125 S. Neil St., Champaign, Illinois, at approximately 7:30 a.m.

Once in the building, she discovered a broken window1 glass on the floor, and a device

on the inside of the surgical room. The Women's Health Practice is a medical practice

for women's services, which includes abortions.

       5.     Multiple law enforcement agencies responded to the scene including the

University of Illinois Police Department, Champaign Police Department, FBI, and ATF.

The device was rendered safe. The device itself was described as a segment of PVC pipe

with a plastic cap on one end and duct tape over the other end. The powder located

                                             2




                                                                                             00011433
    CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 5 of 22




within the pipe was determined to have the presence of thermite, a pyrotechnic

compound. A magnesium strip was also present in the device. The combination of these

factors led the bomb technician to the initial conclusion that the device was designed to

burn. Responders also noted that the room in which the device was located was the

surgical room and contained oxygen tanks.

      6.     On December 26, 20171 the Ford County Sheriff, Mark Doran, gave the FBI

multiple photographs. Sheriff Doran advised he received the photographs from an

individual, who has access to everything inside the residence of HARI' s parents' home1

and who took the photographs. The individual took the photographs on approximately

December 16, 2017, at HARI's parents' home in the room that HARI occupies when he

is there. The individual said that while HARI has his own place in Clarence, Illinois, he

stays at his parents' home quite often because his Clarence home has no running water

or electricity. Below are some of the photos:




                                                3




                                                                                            00011434
       CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 6 of 22




        7.    After the individual provided the photographs, he/she became a

confidential source (CSl). CSl reported that HARI has guns and bomb-making material

inside HARrs parents' home. CSl has no criminal history. CSl's motivation for

cooperation is that he/ she does not want anyone to get hurt. The FBI has paid CSl

approximately $tOOO to date for information provided.

         8.   On January 271 2018, a second confidential source (CS2) 1 provided

information that three individuals - HARI, MCWHORTER and MORRIS - were

responsible for the bombing carried out at the DAF Mosque, in Bloomington,

Minnesota, as well as the attempted bombing at the Women's Health Practice in

Champaign, Illinois. CS2 reported to be aware of this information because CS2 had

previously worked for HARI, who recruited CS2 into an organization led by HARI.


   1
    CS2 has a criminal history that includes convictions for possession of drug paraphernalia/
possession of cannabis charges in the late 1990s. In the early 2000s, CS2 had a conviction for
drunk driving and misdemeanor assault. CS2 currently has a pending attempted assault charge.
CS2 has been paid $1,000 by the FBI for information provided.



                                              4



                                                                                                 00011435
     CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 7 of 22




      9.     CS2 reported seemg, during a meetmg on or about January 27, 2018, m the

group's possession, illegal firearms (fully automatic), M4s, video jammers, and

tannerite, which the group locked in a safe mside HARI's store/ office in Clarence,

Illinois. CS 2 also said that one night when CS was drinking with MORRIS and

MCWHORTER, MORRIS began talking about throwing a black powder pipe bomb at a

mosque in Minnesota. MORRIS told CS2 that he made the pipe bomb and that

MCWHORTER threw it in the mosque. MORRIS claimed HARI was going to pay them

$18,000 for their participation in the Minnesota bombing. MORRIS later told CS2 that he

made and placed the incendiary device at the Women's Health Practice in Champaign.

MORRIS complained to CS2 that it did not go off and MORRIS had no idea why.

MORRIS told CS2 that the truck, which was used to get away, was rented in

Champaign, possibly at Enterprise Rent-A-Car.

       10.   Records obtained from Enterprise Holdings indicate that HARI rented a

black Nissan Frontier crew cab on July 27, 2017, with a beginning mileage of 13,873. The

vehicle was returned on August 6, 2017, the day after the Minnesota bombing, with an

ending mileage of 16,948. The round trip distance from Champaign, Illinois to

Bloomington, Minnesota is approximately 1,040 miles.

      11.    On February 13, 2018, CS1 provided pictures of items in the garage at

HARI' s parents' home in Paxton, which HARI has access to. Included in the pictures

was a photograph of the Anarchist's Handbook, which includes instructions for the

creation of thermite. TI1e photographs also show tools, such as a drill, that may be used

in the creation of a pipe bomb. Some of the photos are shown below:

                                            5



                                                                                            00011436
     CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 8 of 22




       12.    On February 19, 20181 a tip was provided by email to the Bureau of

Alcohol, Tobacco, Firearms and Explosives' (ATF) anonymous tipline indicating

explosive devices were contained in a suitcase and one gray bag1 in a shed at the back of

the property located in Clarence, Illinois. The tip stated:

                                              6




                                                                                            00011437
    CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 9 of 22




      this is a possible terrorism threat i know a man named [J.O.] he is about
      30 years old he is always talking about getting the n               and here
      lately he said he is really going to get them he has been buying a lot of
      wierd chemicals like nail polish remover and battery acide and i thought
      he was making meth because he has science things like beakers too but
      he said no it is for a n     schredder and he has four big black suitcases
      in his shed and a little greay bag and they are full of stuff like pipes and
      caps and wires nails and he told me to watch the news this week he lives
      at [Address in Clarence, Illinois] his house is a brown and yellow trailer
      and a garage put together and he has a lot of sheds but the one with that
      stuff in it is the red shed with white boards that is far in the back of his
      yard i know his kid and we hang out but i am afriad someone will get
      hurt if someone doesnt do something i also sent something about it to
      the newspaper so if you just blow it off like you did that school schooter
      kid in florida the press will know you got a tip so you better check it out
      just saying you did screw up once and he has a rebel flag on a pole in
      front of his house there is lots of them in town but his is the brown and
      yellow house on the north end of main road he also has kids and he just
      got out of jail [J.O.] and you better check it out because i thin it is bomb
      stuff for sure.

       13.    An FBI Computer Scientist was provided the IP address from which the

above referenced email originated. He determined that the IP was a proxy, which is

generally intended to ensure anonymity and make difficult any trace back.

       14.   On the same day, the Ford County Sheriff's Department, University of

Illinois Police Department, and the FBI, responded to the address determined to be

J.O.'s residence. A consent search of the residence was conducted, which resulted in

multiple explosive devices being discovered, in a shed at the back of J.O.'s residence,

just as the tip had indicated. J.O. and his wife were very cooperative during the entire

search of the premises. Both J.O. and his wife said they did not know anything about

the devices that were discovered, and said they believed BARI was responsible for

                                             7




                                                                                           00011438
    CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 10 of 22




placing the devices on his premises. 2

        15.    One of the devises recovered at J.O.' s residence was a pipe bomb attached

to a small green propane tank. Photographs of the device were taken by a robot used to

render the devices safe. CSl reported to be aware that in approximately 2008, HARI had

possession of multiple green propane tanks. CSl said they were smaller in size, like

"one you would take to go camping." CSl observed the picture taken by the robot and

                                                                                         11
said the tank looked "very similar to the tanks HARI had possession of in 2008.

        16.    On February 19, 2018, CS2 took screen· shots of a Facebook post by

MCWHORTER, which said "Clarence gonna be ort the news again, this shit is. crazy
                                               .         .



man". Shortly after another Facebook user commented, "Mike Hari?" the post was

deleted.

        17.    On February 20, 2018, CS2 conducted a consensual recording of a meeting

that included HARI, MORRIS, and MCWHORTER. During the conversation, CS2 said

he/ she thought it was out of place for MORRIS to make a comment about the "bang

bangs." HARI said, "Yeah that was a little out of place." HARI later said, "Welt I think

we are in a friendly crowd, and we moved that stuff already anyway." HARI then said,

"There is nothing illegal in our vault."




    2
     It should be noted that J.O. has a pending case against HARl, for an alleged assault that
occurred in June 2017. The incident involved a fight/ argument between the two when HARI
accused J.O. of being on his property. Allegedly, HARI held J.0. down and subsequently held
an air soft gun to J.O.' s head until police arrived. HARl appeared in court on January 23, 2018.
According to the Ford County Sheriff's Department, the case is scheduled for a hearing on
March 13, 2018, and trial on April 9, 2018.


                                                   8




                                                                                                    00011439
    CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 11 of 22




      18.    On February 27, 2018, law enforcement conducted a neighborhood

canvass in an attempt to find any witnesses who may have knowledge of the devices

that were discovered on J.O.'s property. During the canvass, multiple people were

interviewed, including MCWHORTER's brother, (hereafter "the brother"). When FBI

Special Agent Joel Smith and TFO Trevor Stalets questioned the brother on who lived at

his home, the brother appeared to attempt to mislead agents. SA Smith and TFO Stalets

requested to conduct a search of the brother' residence and he consented to a search of

his residence. The brother said that a few days earlier, HARI and MORRIS had arrived

at his residence in a Ford Taurus and dropped off a bag. A search of the residence

revealed four shotguns and four assault rifles inside a camouflage bag. Law

enforcement also recovered a black hard-gun case, a green plate carrier with soft armor,

and a bandoleer containing multiple 12-gauge bullets. An ATP Special Agent later

indicated that three of the four ARs field-tested to be fully automatic. Based on

information and belief, these firearms would meet the definition of a "machingegun,"

as defined by 18 U.S.C. § 921(a)(23) and 26 U.S.C. § 5845(b).

       19.    When asked to clarify why HARI and MORRIS brought the guns to his

house, the brother said HARI told him, "the police will want to come talk to me, can I

keep them here until I speak to them?" MORRIS then told the brother, HARI doesn't

want to have the guns when the police come to speak to him. The brother said he placed

the shotguns in the case when HARI and MORRIS arrived, and admitted his DNA

would be on the shotguns. The brother thought HARI and MORRIS dropped the

weapons off on February 20, 2018, between 2:30 pm-3:30 p.m., "before the kids got off

                                            9



                                                                                           00011440
    CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 12 of 22




school." MORRIS carried all the weapons up the stairs. While law enforcement officers

were interviewing the brother on his front porch, HARI arrived driving a gray Mazda.

HARI identified himself as "Mike Hari." Special Agent Smith asked HARI if he could

help him. HARI said he wanted to speak to the brother. Agent Smith advised HARI that

he was speaking to him, and that HARI could come back when their conversation was

finished. HARI then asked the brother where "EJ" was. ("EJ" is the nickname of ELLIS

MACK, who is the stepson of MCWHORTER.) The brother advised HARI that MACK

was at MCWHORTER' s house down the road. HARI looked into the front door of the

brother's residence for approximately five seconds, then departed in the gray Mazda.

SA Smith observed HARI drive to MCWHORTER' s residence ....

       20.    The brother also said that, approximately one month earlier, he, HARI,

and MORRIS were at HARI's office in Clarence when HARI asked, "do you want to see

some science stuff?" The brother said HARI poured some fluid in the snow on the

doorstep of the office, then placed a piece of /Ja braided wire [approximately] one inch

in length, that was flaf' inside the fluid. After a few minutes, the metal and fluid began

to glow and eventually ignited for approximately 2-3 minutes. The brother said the

fluid was contained in a "break fluid bottle" approximately 8-12 inches high.

       21.    According to the brother, on another occasion approximately one month

ago, HARI, MORRIS, and he were again at the office when HARI pulled out two

containers from the store. The brother described the containers as "clear" and "about

the size of a coffee can." Both containers were approximately 1/3 full. One container

had a white powdery substance inside, while the other container had a red powdery

                                            10



                                                                                             00011441
    CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 13 of 22




substance inside. The brother did not know what either of the powdery substances

contained. According to the brother, HARI took a scoop of the red powder and poured

it in a burning fire, hoping it would ignite, but nothing happened. When nothing

happened, HARI said, "Oh, that didn't do anything." MORRIS said the powdery

substances should "burn really hot."

       22.    According to the brother, a couple days after the incident with the

powder, he was again at the office with HARI and MORRIS. The brother said he saw

HARI and MORRIS cleaning some of the same weapons that were taken from his house

by law enforcement on February 27, 2018. When the brother saw the weapons, he said

"those look neat." HARI responded, "Don't tell anyone I don't want a lot of people

knowing I have them." HARI said, "They are lightly modified, two are semi-auto and

one is fully auto."

       23.    On February 28, 2018, SA Smith MCWHORTER's wife and her minor

daughter (hereafter, "the wife" and '1 the daughter"). According to the wife, her last

communication with MCWHORTER was on February 27, 2018, when MCWHORTER

called from MACK' s phone. The wife said she told MCWHORTER that the FBI only

wanted to talk to him and asked MCWHORTER where he was. MCWHORTER replied,

"I can't tell you, I love you" and then ended the call.

       24.    The daughter said that on February 27, 2018, during the consent search of

MCWHORTER' s brother's house, she was at home. She said HARI was also at the

house and that he was on the phone with MCWHORTER for approximately 2-3

minutes. HARI told the daughter, "If the FBI wants to talk to you, tell them you want to

                                             11




                                                                                           00011442
    CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 14 of 22




talk to a lawyer." HARI then stated, "I will wait here to find out what is going on down

the road," referring to the search at the brother's house. The daughter also said HARI

kept going in and out of the house. She said HARI eventually pushed EJ out the door

saying, "Let's go for a ride." The daughter believed HARI appeared to be in a rush and

that EJ appeared as though he did not want to go.

      25.    On the same date, the wife provided Agent Smith with three cellular

telephones she claimed belonging to HARI, MCWHORTER, and MORRIS. She said the

black ZTE phone belonged to HA.RI, which she thought he unintentionally left due to

HARI being in a rush to leave; the black phone with a cracked screen belonged to

MORRIS; and the silver phone with the black/ red protective case belonged to her

husband, MCWHORTER. She said MCWHORTER' s phone was not pin protected and

the assigned number ended in 1768.

       26.    On March 10, 2018, Agent Smith interviewed MCWHORTER.

MCWHORTER initially denied having any knowledge of any type of explosive or

incendiary type of devices. MCWHORTER said he was aware of four shotguns and four

assault rifles that belonged to HARI. MCWHORTER described one of the assault rifles

as "really small" and said three rifles had aluminum lowers. MCWHORTER also said

three of the rifles were illegal; two were "full auto" and two were "way too damn

short." MCWHORTER said the rifles belonged to HARI and that HARI bo~ght all the

pieces to build the assault rifles (ARs). MCWHORTER said he assisted in drilling an AR

to enable it to shoot fully automatic. HARI instructed MCWHORTER on how to make

the alterations. The ARs were drilled at HARI' s parent's house in the garage. HARI,

                                           12



                                                                                           00011443
    CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 15 of 22




MORRIS, MCWHORTER and MACK knew the weapons were fully automatic because

they all fired the weapons outside of Paxton. According to MCWHORTER, the weapons

had been stored in a vault in HARI's office in Clarence. MCWHORTER said law

enforcement would find his fingerprints on the ARs. MCWHORTER admitted to

bringing the ARs and shotguns to the brother's house in a camouflage bag and a black

plastic case. MCWHORTER's description of the bags and weapons matches the

description of what law enforcement officers seized from the brother's house on

February 27, 2018.

       27.    MCWHORTER admitted to his participation in the attempted bombing of

the Women's Health Practice on November 7, 2017. MCWHORTER said HARI,

MORRIS, and MCWHORTER were in a gray Dodge Ram 2500, which HARI rented at

Enterprise Rent-A-Car in Champaign. (Records obtained from Enterprise revealed that

HARI had rented a grey Dodge Ram at the time the pipe device was left in the women's

clinic.) MCWHORTER said the thermite device was made in Clarence before the

attempted bombing. MCWHORTER said HARI made the device out of a white PVC

pipe. MCWHORTER said "in the middle of the night" MORRIS was dropped off; that

MORRIS proceeded to smash the window and threw the device in the window at the

practice; and that they picked MORRIS up north of the practice. MCWHORTER said

they would sometimes use a magnesium strip to set off a thermite device. According to

MCWHORTER, the magnesium strip sets off the thermite device a lot faster "than a

normal wick would." He said the magnesium strip looks like tape, but it is metal,

"blackish grey in color."

                                          13



                                                                                        00011444
    CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 16 of 22




      28.    MCWHORTER also admitted to his participation in the bombing of the

Dar Al Farooq Islamic Center on August 5, 2017. MCWHORTER said MCWHORTER,

HARI, and MORRIS drove to Minnesota in a charcoal gray Nissan Frontier, which

HARI rented from Enterprise Rent-A-Car in Champaign. According to MCWHORTER,

HARI picked up MORRIS and MCWHORTER from their homes prior to departing

Illinois. HARI, MCWHORTER, and MORRIS each had specific roles for the bombing.

HARI was the driver, MORRIS was responsible for smashing the window in, and

MCWHORTER was responsible for throwing the bomb in the window. MCWHORTER

claimed it was HARI's idea to target the Mosque. MCWHORTER said they did not

intend to kill anyone, but they wanted to "scare them out of the country" (referring to

Muslims), because they push their beliefs on everyone else. MCWHORTER also said

they committed the bombing mainly to "show them hey, you're not welcome here, get

the fuck out." MCWHORTER said MORRIS smashed the window in with a

sledgehammer. MCWHORTER described the device as a "huge ass black powder

bomb." The device was approximately 18"-24" tall. MCWHORTER initially said it was

made out of PVC, but then stated it was probably metal. MCWHORTER admitted

igniting the device with a green fuse. MCWHORTER said he didn't want to be

anywhere near it when it went off. MCWHORTER said after he threw the bomb inside

he saw a man, who looked "directly at him." MCWHORTER said this occurred at

approximately 3:00 a.m. to 4:00 a.m. MCWHORTER said, "we were long gone before it

went off" (referring to the bomb exploding).



                                           14



                                                                                          00011445
     CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 17 of 22




       29.    MCWHORTER also admitted that he, HARI, MORRIS, and MACK

participated in a home invasion in Indiana. MCWHORTER was unsure of the exact date

but it was after December, 2017. MCWHORTER stated that the group believed the

home was of a Hispanic drug dealer that could be robbed of the cash inside. He said the

group was armed with the automatic weapons and posed as police officers executing a

search warrant. However, MCWHORTER stated they did not find any cash in the

residence. In addition, MCWHORTER claimed the group had conducted three Wal-

Mart robberies in Illinois.

       30.    MCWHORTER also admitted that he, HARI, and MORRIS planted the

explosive devices on J.O.'s property. According to MCWHORTER, the motivation was

to get J.O. in trouble prior to the court hearings for HARI. MCWHORTER said that

HARI sent the "tip" to ATF.

       31.    Separately from MCWHORTER, law enforcement also interviewed

MACK on March 10, 2018. MACK admitted that he shot the automatic weapons outside

of Paxton, Illinois so that he could feel how it felt to fire an automatic weapon. MACK

also admitted to participating in a home invasion with HARI, MORRIS, and

MCWHORTER. MACK believed the home invasion was in Indiana but was unsure of

the date. MACK said he was provided a 12-gauge shotgun as his weapon during the

home invasion. MACK later identified the shotgun as one of the weapons taken from

the brother's residence.

       32.    MACK also admitted to participating with the group in a Wal-Mart

robbery. MACK believed that the robbery took place in Mattoon, Illinois. MACK said

                                           15



                                                                                          00011446
   CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 18 of 22




that when MORRIS approached a Wal-Mart clerk and demanded money, she called out

on the radio and the group left the Wal-Mart. (According to reports from the Mt.

Vernon, Illinois police department, MACK's description of the robbery appears to

match an attempted robbery of a Wal-Mart in Mt. Vernon not Mattoon, Illinois.)

                                      Conclusion

      33.    I submit that there is probable cause to issue the requested search

warrants for the premises described in Attachment A for the things described in

Attachment B.




                                        BARBARA ROBBINS, Special Federal Officer
                                        Federal Bureau of Investigation




United States Magistrate Judge




                                           16



                                                                                   00011447
   CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 19 of 22




                                  ATTACHMENT A

                 DESCRIPTION OF PREMISES TO BE SEARCHED

The premises to be searched is the property located at 1 North 1900E Road, Paxton,
Illinois 60957, including any outbuildings and vehicles on the premises. The premises is
described as a two-story, single family residence with outbuildings. A photograph of the
premises to be searched is included below.




                                                                                           00011448
    CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 20 of 22




                                    ATTACHMENT B

                               EVIDENCE TO BE SEIZED

       All evidence that relates to violations of Title 18, United States Code, Sections

922(0), 844(i), 924(c), and 1951, including but not limited to:

       1.     Firearms, ammunition, magazines, holsters, gun cases, gun containers,

ammunition containers, and any items, tools, manuals, or instructions regarding

automatic weapons and/ or machineguns;

       2.     Any and all materials related to destructive devices or their construction,

including but not limited to, destructive devices, pipe bombs, explosive materials, black

powder, tannerite, fuses, metal caps, metal or plastic PVC pipes, nails, and books,

manuals, or instructions regarding bomb making.

       3.     Any and all safes or other secured or locked containers that law

enforcement is unable to search on the premises;

       4.     Any and all clothing or items related to armed robbery and/ or appearing

as a law enforcement officer, including police uniforms, patches, badges, body armor,

hard soft or armor plates, ski masks, and helmets.

       5.     Books, notes, or other records containing names, addresses, or telephone

numbers;

       6.     Substantial amounts of currency;

       7.     Financial records relating to obtaining, transferring, depositing,

withdrawing, converting, or storing large amounts of currency, or spending large sums

of money, including, but not limited to, statements of account, deposit slips, money




                                                                                            00011449
    CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 21 of 22




order or cashier's check receipts1 cancelled checks, check registers, passbooks~ other

records from financial institutions, ledgers financial statements, stock certificates,
                                             1




bonds, other financial instruments, credit card records, and receipts;

       8.       Photographs of other persons, property1 locations, or firearms constituting

evidence of associations between persons or participation in the aforementioned

offenses; and

       9.       Records evidencing occupancy or ownership of the premises described

above1 including1 but not limited to, utility and telephone bills 1 mail envelopes, or

addressed correspondence;

       10.      Records evidencing travel to Bloomington, Minnesota or Wal-Marts in

Watseka, Mattoon/ and Mt. Vemon1 Illinois1 including but not limited to 1 maps and

receipts1 including but not limited to gas1 hotel, and rental car receipts.

       11.      The foregoing list of items to be seized, in paragraphs 1 through 10,

includes all of the items of evidence in whatever form and by whatever means they may

have been created or stored, that may contain evidence of or be used to facilitate

violations of Title 18, United States Code, Sections 922(0) (possession of a machine gun),

844(i) (arson and attempted arson), 924(c) (using a destructive device during a crime of

violence), and 1951 (robbery in commerce)1 as detailed above, including any hand-made

form, any photographic form or any electrical, electronic, digital or magnetic form, such

as any information on an electronic, digital or magnetic storage device like a floppy

diskette, hard disk, backup media, CD-ROM, thumb drive, optical disc, electronic
                                                 2




                                                                                              00011450
    CASE 0:18-cr-00150-DWF-HB Document 97-1 Filed 07/18/19 Page 22 of 22




dialer, electronic notebook, as well as printout or readouts from any digital or magnetic

storage device, computer hardware, including data-processing devices (such as central

processing units, desktop computers, self-contained "laptop" or "notebook" computers,

and Personal Digital Assistants -- PDAs); internal and peripheral storage devices (such

as fixed disks, floppy disks, external hard disks, floppy disk drives and diskettes, tape

drives and optical storage devices, thumb-drives, and other memory storage devices);

peripheral input/ output devices (such as keyboards, printers, scanners, plotters, video

display monitors, and optical readers); and related communications devices (such as

modems, routers, cables and connections, recording equipment, speed dialers,

programmable telephone dialing or signaling devices, and electronic tone-generating

devices); as well as any devices, mechanisms, or parts, that can be used to restrict access

to computer hardware (such as physical lock and keys), computer software, including

programs to run operating systems, applications, utilities, compilers, interpreters,

video, web browsers, and communications programs, all computer-related

documentation including written, recorded, printed, or electronically-stored material

which explains or illustrates how to configure or use computer hardware, software, or

other related items, and all computer passwords and data security devices, including

encryption devices, chips and circuit boards. All seized items containing digital

evidence shall be imaged onsite or at a computer forensics laboratory to be forensically

examined by forensic experts.



                                             3




                                                                                              00011451
